Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-26-2008

Sun v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3774




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Sun v. Atty Gen USA" (2008). 2008 Decisions. Paper 1525.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1525


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 06-3774
                                    _____________

                                     JIN EN SUN
                                    a/k/a Jinen Sun

                               Jin En Sun,
                                Petitioner
                                    v.
                 ATTORNEY GENERAL OF THE UNITED STATES,
                                 Respondent


                       Petition for Review of an Order of the
                        United States Department of Justice
                           Board of Immigration Appeals
                              (BIA No. A97-669-505)
                    Immigration Judge: Honorable Daniel Meisner


                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 28, 2008

            Before: SCIRICA, Chief Judge and RENDELL, Circuit Judges.
                        and RODRIGUEZ, *District Judge.

                               (Filed: February 26, 2008)


                              OPINION OF THE COURT




   * Honorable Joseph H. Rodriguez, Senior Judge of the United States District Court for
the District of New Jersey, sitting by designation.
RENDELL, Circuit Judge.

       Jin En Sun, a twenty-six year old Chinese citizen, petitions for review of a final

order of the Board of Immigration Appeals (“BIA”), in which the BIA adopted and

affirmed the denial by the Immigration Judge (“IJ”) of Sun’s applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Before the IJ, Sun claimed that he practices Falun Gong and that, on account of his

practice, he was detained, beaten, and interrogated by the Chinese police for two months.

According to Sun’s testimony, he was only released from detention after he signed a

document promising to cease his Falun Gong activities, and he is now wanted by the

Chinese police because he subsequently violated this promise. The IJ denied Sun’s

applications because he did not find Sun’s testimony to be credible. We will deny Sun’s

petition for review because substantial evidence supports this adverse credibility

determination.

       To be eligible for asylum, an applicant must demonstrate that he is a refugee. See

8 U.S.C. §§ 1158(b)(1)(A), 1101(a)(42)(A). A refugee is “a person unable or unwilling

to return to the country of that person’s nationality or habitual residence because of past

persecution or because of a well-founded fear of future persecution on account of his

race, religion, nationality, membership in a particular social group, or political opinion.”

Gao v. Ashcroft, 299 F.3d 266, 271-72; see 8 U.S.C. § 1101(a)(42)(A). A rebuttable

presumption of a well-founded fear of future persecution arises if an applicant establishes



                                              2
that he suffered past persecution. See 8 C.F.R. § 208.13(b)(1). Applicants “have the

burden of supporting their asylum claims through credible testimony.” Gao, 299 F.3d at

272.

       We have jurisdiction to review the BIA’s final order pursuant to 8 U.S.C.

§ 1252(a). Since the BIA adopted and affirmed the decision of the IJ, we review the

decision of the IJ. Partyka v. Att’y Gen., 417 F.3d 408, 411 (3d Cir. 2005). As we do

with other findings of fact, we review an IJ’s adverse credibility determination for

substantial evidence. Gao, 299 F.3d at 272. Therefore, we must uphold an IJ’s adverse

credibility determination “unless ‘any reasonable adjudicator would be compelled to

conclude to the contrary.’” Id. at 272 (quoting 8 U.S.C. § 1252(b)(4)(B)). Despite this

highly deferential standard, “[a]dverse credibility determinations based on speculation or

conjecture . . . are reversible.” Id. Moreover, we have explained that “minor

inconsistencies and minor admissions that reveal nothing about an asylum applicant's fear

for his safety are not an adequate basis for an adverse credibility finding”; rather,

discrepancies in an applicant’s testimony must involve the “heart of the asylum claim.”

Id. at 272 (internal quotation marks omitted).

       Sun argues on appeal that the IJ’s adverse credibility determination was not

supported by substantial evidence. We disagree. The IJ based his determination on

numerous inconsistencies between Sun’s testimony at the merits hearing and his previous

statements that went to the heart of his asylum claim.



                                              3
         First, Sun stated during his asylum officer interview that he passed out Falun Gong

flyers in “secret” locations (A.R. 158); however, he testified at his merits hearing that he

distributed flyers “where there were more people around,” such as on the street and at

transport stations (A.R. 64).

         Second, Sun stated in detail during his asylum officer interview that he believed he

was arrested because the jealous boyfriend of a woman he had been seeing had reported

him to the police; however, he failed to mention this theory at all during his merits

hearing.

         Third, Sun stated during his asylum officer interview that the Chinese authorities

released him because his family paid a bribe, but he never mentioned the bribe at the

merits hearing. Instead, Sun explained in his application for asylum and at his merits

hearing that he was released because he signed a promise to stop practicing Falun Gong.

Sun also testified at his merits hearing that he was released because the government did

not have enough evidence against him.

         Fourth, Sun stated in his asylum officer interview that after his release from

detention, he distributed Falun Gong flyers; however, at his merits hearing, Sun testified

that because he feared what would happen if the government caught him, he did nothing

related to Falun Gong after his detention except for practicing Falun Gong exercises late

at night at his parents’ home.1

  1
      The IJ also emphasized the fact that Sun provided drastically different descriptions of
                                                                                (continued...)

                                               4
       Given these inconsistencies, we hold that the IJ’s credibility determination is

supported by substantial evidence, and we will not disturb the denial of asylum. Since

Sun failed to demonstrate his eligibility for asylum, he also “necessarily fail[ed] to meet

the standard for withholding of removal,” which is more stringent. Lukwago v. Ashcroft,

329 F.3d 157, 182 (3d Cir. 2003).

       For the above reasons, we will DENY Sun’s petition for review.2

_____________




  1
    (...continued)
his travel path to the United States. For example, in his I-589, Sun stated that he traveled
through several African countries before boarding a plane for Miami. In contrast, Sun
testified during his merits hearing that he had traveled non-stop from Singapore to Miami.
Since the inconsistencies previously discussed are sufficient on their own to support the
IJ’s adverse credibility determination, we need not address whether an applicant’s telling
of inconsistent stories regarding his travel path to the United States goes to the heart of
his asylum claim.
  2
    Since the IJ’s adverse credibility determination is a sufficient independent basis for
denying Sun’s applications for relief, we need not address Sun’s argument that he should
have been granted a greater opportunity to provide corroborating evidence. Furthermore,
in his brief, Sun does not address the IJ’s denial of his application for relief under the
CAT, so neither will we.

                                             5